
	

113 HR 5841 IH: Local Medicaid Enforcement Incentives Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5841
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish a grant program to provide States with funds to detect fraud, waste, and abuse in the
			 State Medicaid programs under title XIX of the Social Security Act and to
			 recover improper payments resulting from such fraud, waste, and abuse.
	
	
		1.Short titleThis Act may be cited as the Local Medicaid Enforcement Incentives Act of 2014.
		2.Grant program to provide States with funds to detect Medicaid fraud, waste, and abuse and recover
			 certain improper payments
			(a)In generalThe Secretary of Health and Human Services shall establish a program to award grants, subject to
			 subsection (c), to States to establish or expand a program described in
			 subsection (b).
			(b)Medicaid fraud control programFor purposes of subsection (a), a program described in this subsection is a program that—
				(1)is administered by a State official with responsibility for controlling provider fraud and abuse
			 under the State plan under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.);
				(2)detects and prevents fraud, waste, and abuse with respect to payments made under such State plan or
			 under any waiver of such plan approved under section 1115 of the Social
			 Security Act (42 U.S.C. 1315);
				(3)identifies and recovers overpayments to individuals or entities receiving funds under such State
			 plan or waiver resulting from such fraud, waste, or abuse; and
				(4)shares with localities within the State that assist in the detection and prevention under paragraph
			 (2) or the identification and recovery under paragraph (3) at least 50
			 percent of the State’s share of the total amount of such funds so
			 recovered during a period as overpayments under paragraph (3) minus any
			 amount expended during such period on administrative costs to carry out
			 the program.
				(c)Funding
				(1)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to the Secretary of Health and
			 Human Services $100,000,000 to remain available until expended.
				(2)LimitationNot more than 5 percent of the amount appropriated pursuant to paragraph (1) may be awarded to any
			 State.
				(d)State definedFor purposes of this section, the term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.).
			
